NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES O. MOLEN,                                 No. 18-16291

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02224-JAM-
                                                CMK
 v.

UNITED STATES 9TH DISTRICT                      MEMORANDUM*
COURT, Eastern District of California; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      James O. Molen appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Molen’s action because defendants are

protected by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991)

(discussing judicial immunity and its limited exceptions); Mullis v. U.S. Bankr.

Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (holding that court clerks have absolute

quasi-judicial immunity for performing, or failing to perform, tasks integral to the

judicial process).

      We reject as unsupported by the record Molen’s contentions that the

magistrate and district judges engaged in misconduct.

      Molen’s motions and requests, set forth in the opening brief, are denied.

      AFFIRMED.




                                          2                                   18-16291